DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 30 June 2020. Claim(s) 1-15 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 30 June 2020 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 7 is/are objected to because of the following informalities:  
(A) At line 11: “duct ;” is suggested to be ---duct;---. Appropriate correction is required.
(B) At line 13: “duct ;” is suggested to be ---duct;---. Appropriate correction is required.

Claim(s) 15 is/are objected to because of the following informalities:  
(A) At line 9: “duct ,” is suggested to be ---duct,---. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

(A)	Regarding Claim(s) 1:
Claim(s) 1 recite(s) “the outlet is in fluid communication with an opposite end.” Thus, claim(s) 1 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, “an opposite end” is recited previously at line 8 and it is unclear if the second recitation is intended to be the same opposite end or a different opposite end. The most relevant portion of the specification, found by the Office, at the figures discloses a bleed duct with one end in communication with the gas turbine engine port and there are no branches such that there is a single opposite end communicated with the air consumer equipment. However, claim 1 recites “an opposite end” in two locations. Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention.

(B)	Claim(s) 2-15 is/are rejected due to inheriting the deficiency(ies) raised with regard to claim 1. 

(C)	Regarding Claim(s) 6:
Claim(s) 6 recite(s) “a second valve arranged in the bleed duct between an opening for diverting air to the branch duct and the outlet.” Thus, claim(s) 6 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, claim 1 recites three outlets including the bleed duct an opposite end, the cooling duct outlet, and the electrical compressor outlet, so it is unclear as to which of these outlets the valve is positioned ahead of. The most relevant portion of the specification, found by the Office, at paragraph 0069 discloses the same information as the claim 6. Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. 

(D)	Claim(s) 7 and 15 is/are rejected due to inheriting the deficiency(ies) raised with regard to claim 6.

(E)	Regarding claim(s) 7:
Claim(s) 7 recite(s) “being the pre-determined altitude preferably 15000 ft.” Therefore, the claim(s) is/are rendered indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 
(F)	Claim(s) 15 is/are rejected due to inheriting the deficiency(ies) raised with regard to claim 7.

(G)	Regarding Claim(s) 8:
(i)	Claim(s) 8 recite(s) “A turbofan engine comprising…a gas turbine engine.” Thus, claim(s) 8 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, it is unclear if the turbofan engine comprises another engine, i.e. the gas turbine engine. The most relevant portion of the specification, found by the Office, at the figures discloses two turbofan engines (Fig. 2b) with each having no additional gas turbine engine. However, claim 8 indicates that the turbofan engine comprises another “gas turbine engine.” Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. 

(ii)	Claim(s) 8 recite(s) “A turbofan engine comprising…a gas turbine engine…and an aircraft installation according to claim 1.” Thus, claim(s) 8 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, it is unclear how many engines fall within the scope of the claim since the claim recites “a turbofan engine” and “a gas turbine engine” and the aircraft installation according to claim 1 comprises “a gas turbine engine.” The most relevant portion of the specification, found by the Office, at the figures discloses two turbofan engines (Fig. 2b) with each having no additional gas turbine engine. However, claim 8 comprises two engines in a turbofan engine resulting in three engines total being claimed. Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. 

(H)	Claim(s) 9-14 is/are rejected due to inheriting the deficiency(ies) raised with regard to claim 8. 

(I)	Regarding claim(s) 15:
Claim(s) 15 recite(s) “being the pre-determined altitude preferably 15000 ft.” Therefore, the claim(s) is/are rendered indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 7,624,944 to Parikh et al., US 2009/0094989 to Kraft et al. and US 2014/0000279 to Brousseau et al. teach ram air intakes providing air to installations for supplying pressurized air to an air consumer equipment. US 2020/0247548 to Fagundes et al. teaches electrical compressors and ram air only for supplying pressurized air to air consumer equipment. US 2018/0371991 to Castillo De Alvear et al. teaches bleed system for supplying pressurized air to air consumer equipment but lacks disclosure to electrical compressor and branch flows. US 2017/0190430 to Casado Montero teaches bleed system with branch having a ram air cooling duct and a compressor at the outlet of the ram air cooling duct. US 2013/0040545 to Finney teaches an electrical compressor coupled to a compressor bleed line, wherein the bleed line is branched around the electrical compressor. US 6,928,827 to Zaple et al. teaches a bleed duct branched so as to open into an outlet of a ram air cooling duct, wherein the branch directs air away from the air consumer equipment. US 4,419,926 to Cronin et al. teaches a load compressor is driven by air from either the ram inlet or compressed air from a turbocompressor.

Allowable Subject Matter
Claim(s) 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim(s) 2-15 depend from claim 1. 

The following is a statement of reasons for the indication of allowable subject matter:  

(A) Regarding Claim(s) 1:
Claim(s) 1 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “an electrical compressor...the intake is in fluid communication with the outlet of the cooling duct after the joining with the branch duct...” which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, the cited art teaches compressor bleed duct with branch duct that lead flow away from the downstream air consumer equipment (e.g. Zaple et al.), branch duct that leads flow downstream of the electrical compressor (e.g. Casado Monetero) and branch duct that provides compressor air from a turbocompressor instead of bleed air from the gas turbine engine compressor (e.g. Cronin).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745